DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot in view of newly cited portions of Sarikaya and Gomez.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 7, 14-15, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sarikaya et al. (US 2016/0380884 A1), hereinafter referred to as Sarikaya, and Cortes Gomez (US 2015/0341271 A1), hereinafter referred to as Gomez.

	Regarding claim 1, Sarikaya teaches an apparatus (Sarikaya - Fig. 1; Paragraph [0012], note first node implemented in a hybrid access network), comprising:
	at least one processor (Sarikaya - Fig. 2 processor 230);
	and at least one memory including computer program code (Sarikaya - Fig. 2 memory 260; Paragraph [0095], note memory 260 stores programs for execution);
	wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:
	receive, by a hybrid-access customer premises equipment (HCPE) from a hybrid-access gateway (HAG) via a multipath connection between the HCPE and the HAG, downlink traffic intended for a customer premises equipment (CPE) associated with the HCPE (Sarikaya - Fig. 1; Paragraph [0013], note the first node is a hybrid customer premises equipment (HCPE), wherein the receiver is configured to receive data packets from one or more user equipments (UEs) (downlink traffic), flows assigned to a digital subscriber line (DSL) link and Long-Term Evolution (LTE) link (multiple paths));
	determine, by the HCPE from the downlink traffic, flow identification information associated with the downlink traffic (Sarikaya - Fig. 3; Paragraph [0099], note the HAG transmits a notify message to the HCPE (downlink transmission which constitutes downlink traffic), the notify message translates a distribution policy into a profile, the profile indicates a 5-tuple (contained in the notify message, see Paragraph [0013]) that identifies a flow); and
	initiate, by the HCPE based on the flow identification information and a policy of the HCPE, control by the HCPE over path selection performed at the HAG for the downlink traffic (Sarikaya - Fig. 3; Paragraph [0100], note the notify message and the notify ack message (exchanged between the HCPE and HAG) implement flow-based distribution because they instruct the HCPE and the HAG to use either the DSL link or the LTE link for each flow; Paragraph [0141], note the HAG may assign to the HCPE a distribution policy via notify message).
	Sarikaya does not teach determining, based on a marker signaled within the downlink traffic, flow identification information associated with the downlink traffic.
	In an analogous art, Gomez teaches determining, based on a marker signaled within the downlink traffic, flow identification information associated with the downlink traffic (Gomez - Paragraph [0032], note inspection of data traffic, which can be in the uplink or downlink direction; Paragraph [0037], note the result of payload inspection may be indicated in a marker data packet related to the flow (which adopts the characteristics of the flow in order to be conveyed between nodes, see Paragraph [0110]); Paragraph [0114], note the marker data packet may include an identifier which at least in part corresponds to a flow identifier in the data packets of the flow).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gomez into Sarikaya in order (Gomez - Paragraph [0102]).

	Regarding claim 7, the combination of Sarikaya and Gomez, specifically Sarikaya teaches wherein the flow identification information comprises at least one of an indication of a flow type of the downlink traffic or an indication of a specific flow of the downlink traffic (Sarikaya - Paragraph [0013], note the notify message comprises a 5-tuple identifying the flow; Paragraph [0092], note 5-tuple comprises a source IP address field, a source port field, a destination IP address field, a destination port field, and protocol field (identifying the flow)).

	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 1.

	Regarding claim 15, Sarikaya teaches an apparatus (Sarikaya - Fig. 1; Paragraph [0012], note first node implemented in a hybrid access network), comprising:
	at least one processor (Sarikaya - Fig. 2 processor 230);
	and at least one memory including computer program code (Sarikaya - Fig. 2 memory 260; Paragraph [0095], note memory 260 stores programs for execution);
	wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:
	receive, by a hybrid-access customer premises equipment (HCPE) from a hybrid-access gateway (HAG) via a multipath connection between the HCPE and the HAG, downlink traffic intended for a customer premises equipment (CPE) associated with the HCPE (Sarikaya - Fig. 1; Paragraph [0013], note the first node is a hybrid customer premises equipment (HCPE), wherein the receiver is configured to receive data packets from one or more user equipments (UEs) (downlink traffic), flows assigned to a digital subscriber line (DSL) link and Long-Term Evolution (LTE) link (multiple paths));
	determine flow identification information associated with the downlink traffic (Sarikaya - Fig. 3; Paragraph [0099], note the HAG transmits a notify message to the HCPE (downlink transmission which constitutes downlink traffic), the notify message translates a distribution policy into a profile, the profile indicates a 5-tuple (contained in the notify message, see Paragraph [0013]) that identifies a flow);
	send, by the HAG toward the HCPE via a multipath connection between the HAG and the HCPE, the marked downlink traffic (Sarikaya - Fig. 3; Paragraph [0099], note the HAG transmits the notify message to the HCPE);
	and perform, by the HAG based on control by the HCPE, control over path selection at the HAG for the downlink traffic (Sarikaya - Fig. 3; Paragraph [0100], note the notify message and the notify ack message (exchanged between the HCPE and HAG) implement flow-based distribution because they instruct the HCPE and the HAG to use either the DSL link or the LTE link for each flow).
	Sarikaya does not teach determining, based on deep packet inspection of the downlink traffic, flow identification information associated with the downlink traffic; modifying the downlink traffic, based on the flow identification information associated with the downlink traffic, to form marked downlink traffic that includes a marker indicative of the flow identification information.
	In an analogous art, Gomez teaches determining, based on deep packet inspection of the downlink traffic, flow identification information associated with the downlink traffic (Gomez - Paragraph [0032], note inspection of data traffic, which can be in the uplink or downlink direction; Paragraph [0035], note payload inspection, the results may be communicated as a partial or full classification of the flow; Paragraph [0036], note the payload inspection may be implemented as DPI);
	modifying the downlink traffic, based on the flow identification information associated with the downlink traffic, to form marked downlink traffic that includes a marker indicative of the flow identification information (Gomez - Paragraph [0037], note the result of payload inspection may be indicated in a marker data packet related to the flow (which adopts the characteristics of the flow in order to be conveyed between nodes, see Paragraph [0110]); Paragraph [0111], note the marker data packet can be identified by a 5-tuple different from a 5-tuple identifying a flow; Paragraph [0114], note the marker data packet may include an identifier which at least in part corresponds to a flow identifier in the data packets of the flow).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gomez into Sarikaya in order to improve flow classification, preventing redundant payload inspection on the same packet flow (Gomez - Paragraph [0102]).

	Regarding claim 21, the combination of Sarikaya does not teach wherein the flow identification information comprises at least one of an indication of a flow type of the downlink traffic or an indication of a specific flow of the downlink traffic.
	In an analogous art, Gomez teaches wherein the flow identification information comprises at least one of an indication of a flow type of the downlink traffic or an indication of a specific flow of the downlink traffic (Gomez - Paragraph [0028], note flow identifiers such as an IP 5-tuple or flow label).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gomez into the combination Sarikaya for the same reason as claim 15 above.

	Regarding claim 24, the claim is interpreted and rejected for the same reason as claim 15, except the claim is written in a method claim format.

Claims 2-3, 8-10, 16-17, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sarikaya and Gomez as applied to claims 1 and 15 above, and further in view of Ford et al. (“TCP Extensions for Multipath Operation with Multiple Addresses,” RFC6824, Internet Engineering Task Force (IETF), January 2013), hereinafter referred to as Ford.

	Regarding claim 2, the combination of Sarikaya and Gomez does not teach wherein the multipath connection comprises a set of transport subflows.
	In an analogous art, Ford teaches wherein the multipath connection comprises a set of transport subflows (Ford - Page 4, note Multipath TCP and subflows; Page 6, note MPTCP connection has one or more subflows).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ford into the combination of Sarikaya and Gomez in order to minimize congestion and maximize throughput to enhance the system efficiency (Ford - Pages 33-34).

	Regarding claim 3, the combination of Sarikaya and Gomez does not teach wherein the multipath connection comprises a Multipath Transmission Control Protocol (MPTCP) connection, wherein the transport subflows comprise TCP subflows.
	In an analogous art, Ford teaches wherein the multipath connection comprises a Multipath Transmission Control Protocol (MPTCP) connection, wherein the transport subflows comprise TCP subflows (Ford - Page 6, note a subflow is a flow of TCP segments, MPTCP connection has one or more subflows).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ford into the combination of Sarikaya and Gomez for the same reason as claim 2 above.

	Regarding claim 8, the combination of Sarikaya and Gomez does not teach wherein, to initiate control by the HCPE over path selection performed at the HAG for the downlink traffic, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: initiate, by the HCPE, termination of an existing transport subflow of the multipath connection.
	In an analogous art, Ford teaches wherein, to initiate control by the HCPE over path selection performed at the HAG for the downlink traffic, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:
	initiate, by the HCPE, termination of an existing transport subflow of the multipath connection (Ford - Page 7, note subflows are terminated as regular TCP connections, with a four-way FIN handshake, which may be performed by the HCPE for the selection of a new path(s)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ford into the combination of Sarikaya and Gomez for the same reason as claim 2 above.

	Regarding claim 9, the combination of Sarikaya and Gomez does not teach wherein, to initiate control by the HCPE over path selection performed at the HAG for the downlink traffic, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: send, by the HCPE toward the HAG, an indication of a path of the multipath connection to be used as a backup path for the downlink traffic.
	In an analogous art, Ford teaches wherein, to initiate control by the HCPE over path selection performed at the HAG for the downlink traffic, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:
	send, by the HCPE toward the HAG, an indication of a path of the multipath connection to be used as a backup path for the downlink traffic (Ford - Page 19, note packets with a final bit that indicates whether the sender of this option wishes this subflow to be used as a backup path, where the backup path could be used for downlink traffic).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ford into the combination of Sarikaya and Gomez for the same reason as claim 2 above.

	Regarding claim 10, the combination of Sarikaya and Gomez does not teach wherein the indication of the path of the multipath connection to be used as the backup path for the downlink traffic is sent using an RFC 6824 Change Subflow Priority (MP PRIG) Option Backup (B) flag.
	In an analogous art, Ford teaches wherein the indication of the path of the multipath connection to be used as the backup path for the downlink traffic is sent using an RFC 6824 Change Subflow Priority (MP PRIG) Option Backup (B) flag (Ford - Page 35, note MP_PRIO option can be used to change the ‘B’ (backup) flag of the subflow on which it is sent).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ford into the combination of Sarikaya and Gomez for the same reason as claim 2 above.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 22, the claim is interpreted and rejected for the same reason as claim 9, except the claim is written from the perspective of the receiving end.
	Regarding claim 23, the claim is interpreted and rejected for the same reason as claim 10.

Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarikaya and Gomez as applied to claims 1 and 15 above, and further in view of Skog et al. (US 2018/0103123 A1), hereinafter referred to as Skog.

	Regarding claim 4, the combination of Sarikaya and Gomez does not teach wherein the multipath connection comprises a set of transport subflows associated with a set of access networks.
	In an analogous art, Skog teaches wherein the multipath connection comprises a set of transport subflows associated with a set of access networks (Skog - Paragraph [0044], note one of the subflows 112 is carried over a wired access network 122 which may be a DSL network, additional subflow 113 is carried over a cellular access network 123, MPTCP proxy).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Skog into the combination of Sarikaya and Gomez in order to apply policies for distribution of traffic or manage additional traffic to enhance the system capability (Skog - Paragraph [0044]).

	Regarding claim 5, the combination of Sarikaya and Gomez does not teach wherein the set of access networks comprises at least two of a digital subscriber line (DSL) access network, a Data Over Cable Service Interface Specification (DOCSIS) access network, a passive optical network (PON) access network, a cellular access network, a fixed wireless access network, a WiFi access network, or a satellite access network.
	In an analogous art, Skog teaches wherein the set of access networks comprises at least two of a digital subscriber line (DSL) access network, a Data Over Cable Service Interface Specification (DOCSIS) access network, a passive optical network (PON) access network, a cellular access network, a fixed wireless access network, a WiFi access network, or a satellite access network (Skog - Paragraph [0044], note one of the subflows 112 is carried over a wired access network 122 which may be a DSL network, additional subflow 113 is carried over a cellular access network 123, MPTCP proxy).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Skog into the combination of Sarikaya and Gomez for the same reason as claim 4 above.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 5.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarikaya and Gomez as applied to claims 1 and 15 above, and further in view of Blake et al. (“An Architecture for Differentiated Services,” RFC2475, Network Working Group, December 1998), hereinafter referred to as Blake.

	Regarding claim 6, the combination of Sarikaya and Gomez does not teach wherein the marker comprises a Differentiated Services Code Point (DSCP) value, a Transmission Control Protocol (TCP) source port value, or an Internet Protocol (IP) Flow Label value.
	In an analogous art, Blake teaches wherein the marker comprises a Differentiated Services Code Point (DSCP) value, a Transmission Control Protocol (TCP) source port value, or an Internet Protocol (IP) Flow Label value (Blake - Page 3, note DS field value (DS codepoint) used to mark packets to select a per-hop behavior, where the marker can comprise said DS codepoint).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Blake into the combination of Sarikaya and Gomez in order to better allocate network resources to enhance the system efficiency (Blake - Page 3).

	Regarding claim 20, the claim is interpreted and rejected for the same reason as claim 6.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sarikaya and Gomez as applied to claim 1 above, and further in view of Lin (US 10,091,097 B2).

	Regarding claim 11, the combination of Sarikaya and Gomez does not teach wherein the policy of the HCPE comprises at least one of: a rule indicative that the downlink traffic is to be switched from using a first set of transport subflow of the multipath connection to using a second set of transport subflow of the multipath connection based on a condition being satisfied.
	In an analogous art, Lin teaches wherein the policy of the HCPE comprises at least one of:
	a rule indicative that the downlink traffic is to be switched from using a first set of transport subflow of the multipath connection to using a second set of transport subflow of the multipath connection based on a condition being satisfied (Lin - Col. 6 lines 7-11, note transmission quality of at least one of the sub-flows is less than a predefined value, re-configures at least one routing path for the at least one sub-flow, where reconfiguring the routing path can involve assigning the downlink traffic to a second set of transport subflow).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lin into the combination of Sarikaya and Gomez in order to better determine sub-flows to be deleted or re-configured to enhance the system reliability (Lin - Col. 6 lines 1-6).

	Regarding claim 12, the combination of Sarikaya and Gomez does not teach wherein one of: the first set of transport subflows of the multipath connections includes a first transport subflow of the multipath connection and the second set of transport subflows of the multipath connections includes a second transport subflow of the multipath connection; or the first set of transport subflows of the multipath connections includes all transport subflows of the multipath connection and the second set of transport subflows of the multipath connections includes only a single transport subflow of the multipath connection.
	In an analogous art, Lin teaches wherein one of:
	the first set of transport subflows of the multipath connections includes a first transport subflow of the multipath connection and the second set of transport subflows of the multipath connections includes a second transport subflow of the multipath connection (Lin - Col. 6 lines 12-14, note first, second, and third sub-flows, each of which can be associated with a first or second set of transport subflows); or
	the first set of transport subflows of the multipath connections includes all transport subflows of the multipath connection and the second set of transport subflows of the multipath connections includes only a single transport subflow of the multipath connection.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lin into the combination of Sarikaya and Gomez for the same reason as claim 11 above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sarikaya, Gomez, and Lin as applied to claim 11 above, and further in view of Hellander et al. (US 2017/0085484 A1), hereinafter referred to as Hellander.

	Regarding claim 13, the combination of Sarikaya, Gomez, and Lin does not teach wherein the condition comprises at least one of a threshold length of time passing, a threshold amount of data being received, or a buffer fill level being satisfied.
	In an analogous art, Hellander teaches wherein the condition comprises at least one of a threshold length of time passing, a threshold amount of data being received, or a buffer fill level being satisfied (Hellander - Paragraph [0045], note predefined threshold defines if the MPTCP subflow data volume ratio is small enough, where the data volume ratio can be interpreted as an amount of received data).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hellander into the combination of Sarikaya, Gomez, and Lin in order to prevent or reduce congestion in the network to enhance the system reliability (Hellander - Paragraph [0051]).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sarikaya in view of Gomez and Ford.

	Regarding claim 25, Sarikaya teaches an apparatus (Sarikaya - Fig. 1; Paragraph [0012], note first node implemented in a hybrid access network), comprising:
	at least one processor (Sarikaya - Fig. 2 processor 230);
	and at least one memory including computer program code (Sarikaya - Fig. 2 memory 260; Paragraph [0095], note memory 260 stores programs for execution);
	wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:
	determine, by a hybrid-access customer premises equipment (HCPE), flow identification information associated with the downlink traffic (Sarikaya - Fig. 3; Paragraph [0099], note the HAG transmits a notify message to the HCPE (downlink transmission which constitutes downlink traffic), the notify message translates a distribution policy into a profile, the profile indicates a 5-tuple (contained in the notify message, see Paragraph [0013]) that identifies a flow); and
	initiate, by the HCPE based on the flow identification information, control over path selection performed by the HAG for the downlink traffic (Sarikaya - Sarikaya - Fig. 3; Paragraph [0100], note the notify message and the notify ack message (exchanged between the HCPE and HAG) implement flow-based distribution because they instruct the HCPE and the HAG to use either the DSL link or the LTE link for each flow).
	Sarikaya does not teach determining flow identification information associated with the downlink traffic based on a marker signaled within downlink traffic.
	In an analogous art, Gomez teaches determining flow identification information associated with the downlink traffic based on a marker signaled within downlink traffic (Gomez - Paragraph [0032], note inspection of data traffic, which can be in the uplink or downlink direction; Paragraph [0037], note the result of payload inspection may be indicated in a marker data packet related to the flow (which adopts the characteristics of the flow in order to be conveyed between nodes, see Paragraph [0110]); Paragraph [0114], note the marker data packet may include an identifier which at least in part corresponds to a flow identifier in the data packets of the flow).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gomez into Sarikaya in order to improve flow classification, preventing redundant payload inspection on the same packet flow (Gomez - Paragraph [0102]).
	The combination of Sarikaya and Gomez still does not teach initiating termination of a transport subflow of the multipath connection.
	In an analogous art, Ford teaches initiating termination of a transport subflow of the multipath connection (Ford - Page 7, note MPTCP (multipath TCP), subflows are terminated as regular TCP connections, with a four-way FIN handshake; termination may be performed in the multipath/hybrid access environment of Sarikaya).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ford into the combination of Sarikaya and Gomez in order to better identify packets and determine a course of action to enhance the system reliability (Ford - Page 19).

	Regarding claim 26, Sarikaya teaches an apparatus (Sarikaya - Fig. 1; Paragraph [0012], note first node implemented in a hybrid access network), comprising:
	at least one processor (Sarikaya - Fig. 2 processor 230);
	and at least one memory including computer program code (Sarikaya - Fig. 2 memory 260; Paragraph [0095], note memory 260 stores programs for execution);
	wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:
	determine, by a hybrid-access customer premises equipment (HCPE), flow identification information associated with the downlink traffic (Sarikaya - Fig. 3; Paragraph [0099], note the HAG transmits a notify message to the HCPE (downlink transmission which constitutes downlink traffic), the notify message translates a distribution policy into a profile, the profile indicates a 5-tuple (contained in the notify message, see Paragraph [0013]) that identifies a flow); and
	initiate, by the HCPE based on the flow identification information, control over path selection performed by the HAG for the downlink traffic (Sarikaya - Sarikaya - Fig. 3; Paragraph [0100], note the notify message and the notify ack message (exchanged between the HCPE and HAG) implement flow-based distribution because they instruct the HCPE and the HAG to use either the DSL link or the LTE link for each flow).
	Sarikaya does not teach determining flow identification information associated with the downlink traffic based on a marker signaled within downlink traffic.
	In an analogous art, Gomez teaches determining flow identification information associated with the downlink traffic based on a marker signaled within downlink traffic (Gomez - Paragraph [0032], note inspection of data traffic, which can be in the uplink or downlink direction; Paragraph [0037], note the result of payload inspection may be indicated in a marker data packet related to the flow (which adopts the characteristics of the flow in order to be conveyed between nodes, see Paragraph [0110]); Paragraph [0114], note the marker data packet may include an identifier which at least in part corresponds to a flow identifier in the data packets of the flow).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gomez into Sarikaya in order to improve flow classification, preventing redundant payload inspection on the same packet flow (Gomez - Paragraph [0102]).
	The combination of Sarikaya and Gomez still does not teach sending toward the HAG an indication that a transport subflow of the multipath connection is to be used as a backup subflow for the downlink traffic.
	In an analogous art, Ford teaches sending toward the HAG an indication that a transport subflow of the multipath connection is to be used as a backup subflow for the downlink traffic (Ford - Page 35, note MP_PRIO option can be used to change the ‘B’ (backup) flag of the subflow on which it is sent; termination may be performed in the multipath/hybrid access environment of Sarikaya).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ford into the combination of Sarikaya and Gomez in order to better identify packets and determine a course of action to enhance the system reliability (Ford - Page 19).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Muley et al. (US 2014/0355536 A1) discloses a plurality of Service Data Flows (SDFs), each associated with identification information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461